COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
JACOB P. VIGIL, M.D.,                                      )
                                                                              )
Appellant,                          )              
No.  08-05-00336-CV
                                                                              )
v.                                                                           )                    Appeal from the
                                                                              )
SALVADOR
MONTERO, Indivdually And As     )                  34th District Court
Administrator Of The Estate
of SARA                    )
MONTERO, Deceased, And On
Behalf Of All      )            
of El Paso County, Texas
Statutory Wrongful Death
Beneficiaries of               )
SARA MONTER, Deceased,                                )                     (TC# 98-1293)
                                                                              )
Appellees.                          )
 
 
O
P I N I O N
 
Pending before the
Court is a joint motion to remand, requesting that this 
Court remand the case to the trial
court for rendition of judgment in accordance with the parties= compromise and settlement
agreement.  See Tex.R.App.P. 42.1(a)(2)(B).
On October 18,
2005, this Court referred the parties to mediation pursuant to Tex.Civ.Prac.&Rem.Code Ann. ' 154.021, et. seq.  A mediation was held on November 22, 2005,
but the case did not settled during the mediation.  However, the parties represent that since
mediation, the parties have continued discussions and negotiations of the
matter and have now reached an agreement compromising and settling the underlying
claim.  The Court has considered this
cause on the parties=
motion and concludes the motion should be GRANTED.




Accordingly, we
set aside the trial court=s
judgment without regard to the merits and remand this cause to the trial court
for rendition of judgment in accordance with the parties=
compromise and settlement agreement.
 
 
 
April
13, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.